                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                      DOCKET NO. 3:17-cr-00269-RJC-DCK

 USA,                                     )
                Plaintiff,                )
                                          )
        vs.                               )          ORDER
                                          )
 BENJAMIN MCMILLER,                       )
          Defendant.                      )



        THIS MATTER is before the Court upon the parties’ Joint Memorandum

and Recommendation in Aid of Sentencing relating to conditions of the defendant’s

supervision. (Doc. No. 49).

        The United States Court of Appeals for the Fourth Circuit vacated two sex

offender conditions regarding computer monitoring and social media accounts and

remanded the matter for further proceedings. (Doc. No. 45: Opinion at 2). The

parties have now proposed revised conditions which the Court finds are reasonably

related to the factors to consider for supervised release sentences, involve no greater

deprivation of liberty than is reasonably to accomplish their purposes, and are

consistent with pertinent policy statements issued by the Sentencing Commission.

18 U.S.C. § 3583(d).

        IT IS, THEREFORE, ORDERED that an amended judgment shall be

issued modifying the sex offender conditions of supervised release to include:




      Case 3:17-cr-00269-RJC-DCK Document 52 Filed 06/17/20 Page 1 of 3
      9. If the defendant uses, purchases, possesses, procures, or otherwise obtains

any computer (as defined in 18 U.S.C. § 1030(e)(1)) or electronic device that can be

linked to any computer networks, bulletin boards, internet, internet service

providers, or exchange formats involving computers, the defendant must: 1) notify

the U.S. Probation Officer in advance, and 2) only use, purchase, possess, procure or

otherwise obtain any computer or electronic device that is capable of being

monitored by the U.S. Probation Office. All such computers, computer hardware or

software is subject to warrantless searches and/or seizures by the U.S. Probation

Office. However, with the prior approval of the U.S. Probation Office, the defendant

may use an employer’s unmonitored computer systems at his place of employment

for employment purposes only and may use an educational facility’s unmonitored

computer systems at an educational facility where he is enrolled for education-

related purposes only.

      13. Before opening any new social networking accounts or accessing any

accounts established before supervised release begins, the defendant shall notify the

U.S. Probation Officer of each social networking site where defendant has an

account or intends to open one. The defendant shall only use social networking

accounts that can be effectively monitored by the U.S. Probation Office and

monitoring software. An account that is not able to be effectively monitored will not

be approved for use. He shall provide the Probation Officer with his screen names

and passwords for all social networking accounts and allow the Probation Officer to

access and examine his accounts at any time. The defendant shall not use social



                                          2

      Case 3:17-cr-00269-RJC-DCK Document 52 Filed 06/17/20 Page 2 of 3
networking accounts to communicate with minors and may not use them for

unlawful purposes. Social networking accounts are accounts on Internet-based

social media platforms, such as Facebook, LinkedIn, Twitter, Snapchat, and

Instagram, which allow users to directly communicate with other users.

       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Probation

Office, and the Clerk of Court for the United States Court of Appeals for the Fourth

Circuit.

 Signed: June 16, 2020




                                           3

       Case 3:17-cr-00269-RJC-DCK Document 52 Filed 06/17/20 Page 3 of 3
